UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to GLOBALPAYNET HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 000-51769 98-0458087 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) Columbia Tower, 701 Fifth Ave, Suite 4200, Seattle, WA 98104 (Address of Principal Executive Office) (Zip Code) (206) 262-7533 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) ————— Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.¨YesþNo. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer¨Accelerated filer¨Non-accelerated filer¨Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).¨YesþNo. 42,699,248 Shares of Registrant’s Common Stock, $0.001 par value, were outstanding as of November 10, 2011. GLOBALPAYNET HOLDINGS, INC. TABLE OF CONTENTS PAGE PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Consolidated Balance Sheets at September 30, 2011 (Unaudited) and December31, 2010 3 Consolidated Statements of Operations and Comprehensive Income (Loss) for the Three and Nine Months Ended September 30, 2011 and 2010 and for the Period from December30, 2004 (Inception) through September 30, 2011 (Unaudited) 4 Consolidated Statement of Stockholders’ Equity for thePeriod from December30, 2004 (Inception) through September 30, 2011 (Unaudited) 5 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2011 and 2010 and for thePeriod from December30, 2004 (Inception) through September 30, 2011 (Unaudited) 7 Notes to the Consolidated Financial Statements (Unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures about Market Risk 25 Item 4T. Controls and Procedures 25 PART II – OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Removedand Reserved 26 Item 5. Other Information 26 Item 6. Exhibits 26 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS GLOBALPAYNET HOLDINGS, INC. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS September 30, 2011 December 31, 2010 (Unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Prepaid expenses Marketable securities Total current assets PROPERTY AND EQUIPMENT Furniture and fixtures (net of accumulated depreciation of $6,639 and $5,180, respectively) Computers and software (net of accumulated depreciation of $93,706 and $68,707, respectively) Property and equipment, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued liabilities, related party Accrued liabilities - TOTAL CURRENT LIABILITIES COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS’ EQUITY Preferred stock: $0.001 par value5,000,000 shares authorized:1,000,000 shares designated Series A Preferred stock: $0.001 par value, 1,000,000 shares designated: 1,000,000 shares designated: Common stock: $0.001 par value300,000,000 shares authorized: Series A Preferred stock: $0.001 par value, 1,000,000 shares designated: 42,699,248 and 41,645,748 shares issued and outstanding, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Accumulated other comprehensive income (loss) Change in unrealized gain (loss) on marketable securities ) Foreign currency translation gan (loss) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES & STOCKHOLDER'S EQUITY $ $ See accompanying notes to the consolidated financial statements 3 GLOBALPAYNET HOLDINGS, INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) For the Period from For the Three Months For the Three Months For the Nine Months For the Nine Months December 3, 2004 Ended Ended Ended Ended (inception) through September 30, 2011 September 30, 2010 September 30, 2011 September 30, 2010 September 30, 2011 (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenues realized during the development stage $
